Citation Nr: 1633511	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-25 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for a right shoulder disability, to include scarring.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When the case was before the Board in November 2014, the Board remanded the claim of entitlement to service connection for a bilateral hearing loss disability for additional development and denied the claims for service connection for back disability, a cervical spine disability, and a right shoulder disability.  In August 2015 the Board denied the Veteran's claim for service connection for bilateral hearing loss disability.  The Veteran appealed the Board's November 2014 decision denying service connection for disabilities of the back, cervical spine and right shoulder to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a joint motion of the parties and remanded the issues to the Board for action consistent with the terms of the joint motion.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 



REMAND

Pursuant to the joint motion of the parties, the Veteran's service personnel records should be obtained to determine the dates and location(s) of his service in Southwest Asia.  Therefore, a remand for that purpose is required.  While the case is in remand status, development to obtain any outstanding medical records pertinent to the claims should also be undertaken.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to determine the dates and location(s) of Veteran's reported service in Southwest Asia, including obtaining the Veteran's service personnel records. 

2.  Undertake appropriate development to obtain any outstanding and relevant medical records.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




